Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to the Application request filed on 12/18/2020.  Claims 1-20 were pending. Claims 1-20 are rejected.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 01/11/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
4.	The disclosure is objected to because of the following informalities: 
in paragraph [0001] cited “filed 1-OCT-2019," should be -- filed 1-OCT-2019, now Patent No. US 10,911,572 B2,--.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

5.1. 	Claims 1, 12 are provisional rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16 of parent Application No. 16/589,544 in view of Heiser et al., US 10,911,572 B2.
The only difference between claims 1, 12 of current Application and claims 1, 16 of parent Application is “identifies current state data for each of a plurality of computing resources of the vehicle based on an expected utilization of each of the plurality of computing resources for fulfilling each one application request; centrally pre-processes data resources that are requested by multiple application requests of the plurality of distinct application requests, wherein the centrally pre-processing includes: identifying overlapping requests from the plurality of distinct application requests for a same type or a same kind of data resource of the vehicle by two or more of the multiple application requests, and identifying the data resource as a multiply-requested data item; transmits the multiply-requested data item to a short-term memory until all application requests being executed have completed a use of the multiply-requested data item”.  Although the conflicting claims are not identical, they are not patentably distinct from each other. 
17126435




A system for dynamically managing application loads on one or more computing systems of a vehicle, the system comprising: 
an onboard computing system of a vehicle that: 
receives a plurality of distinct application requests from a plurality of distinct applications; 
for each one application request of the plurality of distinct application requests, identifies expected computing resource expenditure data based on one or more attributes of each one application request; 
identifies current state data for the vehicle; 



















during a real-time operation of the vehicle, dynamically generates an execution schedule for executing a subset of each of the plurality of distinct application requests based on (1) the expected computing resource expenditure data for each one application request and (2) the current state data for the vehicle; and 
executes the subset of each of the plurality of distinct application requests based on the execution schedule.  

    1. 
A system for dynamically managing application loads on one or more computing systems of a vehicle, the system comprising: 
an onboard computing system of a vehicle that: 
receives a plurality of distinct application requests from a plurality of distinct applications; 
for each one application request of the plurality of distinct application requests, identifies expected computing resource expenditure data based on one or more attributes of each one application request; and 
identifies current state data for each of a plurality of computing resources of the vehicle based on an expected utilization of each of the plurality of computing resources for fulfilling each one application request; 
centrally pre-processes data resources that are requested by multiple application requests of the plurality of distinct application requests, wherein the centrally pre-processing includes: 
identifying overlapping requests from the plurality of distinct application requests for a same type or a same kind of data resource of the vehicle by two or more of the multiple application requests, and identifying the data resource as a multiply-requested data item; 
transmits the multiply-requested data item to a short-term memory until all application requests being executed have completed a use of the multiply-requested data item; 
during a real-time operation of the vehicle, dynamically generates an execution schedule for executing a subset of each of the plurality of distinct application requests based on (1) the expected computing resource expenditure data for each one application request and (2) the current state data for each of the plurality of computing resources of the vehicle; and 
executes the subset of each of the plurality of distinct application requests based on the execution schedule. 

12. 
A method for dynamically managing application loads on one or more computing systems of a vehicle, the method comprising: 
receiving a plurality of distinct application requests from a plurality of distinct applications; 
for each one application request of the plurality of distinct application requests, identifying expected computing resource expenditure data based on one or more attributes of each one application request; 
identifying current state data for the vehicle; 






















dynamically generating by an onboard computing system of a vehicle an execution schedule for executing a subset of each of the plurality of distinct application requests based on (1) the expected computing resource expenditure data for each one application request and (2) the current state data for the vehicle; and 
executing the subset of each of the plurality of distinct application requests based on the execution schedule.  


A method for dynamically managing application loads on one or more computing systems of a vehicle, the method comprising: 
receiving a plurality of distinct application requests from a plurality of distinct applications; 
for each one application request of the plurality of distinct application requests, identifying expected computing resource expenditure data based on one or more attributes of each one application request; and 
identifying current state data for each of a plurality of computing resources of the vehicle based on 
centrally pre-processing data resources that are requested by multiple application requests of the plurality of distinct application requests, wherein the centrally pre-processing includes: 
identifying overlapping requests from the plurality of distinct application requests for a same type or a same kind of data resource of the vehicle by two or more of the multiple application requests, and identifying the data resource as a multiply-requested data item; and 
transmitting the multiply-requested data item to a short-term memory until all application requests being executed have completed a use of the multiply-requested data item;   
dynamically generating by an onboard computing system of a vehicle an execution schedule for executing a subset of each of the plurality of distinct application requests based on (1) the expected computing resource expenditure data for each one application request and (2) the current state data for each of the plurality of computing resources of the vehicle; and 
executing the subset of each of the plurality of distinct application requests based on the execution schedule. 



Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-8, 12-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (“Kumar”, “Integrating On-board Diagnostics Speed Data with Sparse GPS Measurements for Vehicle Trajectory Estimation”) in view of Miller et al. (“Miller”, US 2019/0034246 A1), and further in view of Brown et al. (“Brown”, US 2013/0246511 A1).

Regarding Claim 1, Kumar discloses a system for dynamically managing application loads on one or more computing systems of a vehicle, the system comprising: 
an onboard computing system of a vehicle that (Kumar, Abstract, integration of on-board diagnostics (OBD) speed measurements with sparse and/or missing GPS data for vehicle trajectory estimation): 
(Kumar, page 2302, col. left, [01]: Several key applications (“a plurality of distinct”) require vehicle location information, e.g. traffic monitoring and management services, route planning, geographical social network and vehicle based urban sensing); 
(Kumar, Abstract, page 2302, col. left, [01]: handling sensors at different sampling rates (“GPS expenditure”) based on one or more attributes of each application; page 2307, col. right, [2]: speed (“attribute”) is a reliable OBD measurement ); 
during a real-time operation of the vehicle, dynamically generates an execution schedule for executing a subset of each of the plurality of distinct application requests based on (1) the expected computing resource expenditure data for each one application request and (2) the current state data for the vehicle (Kumar, Abstract: handling sensors at different sampling rates in real-time, and comprises an accelerometer error model that significantly improves trajectory estimation. Based on field data, we evaluate its performance by simulating deliberately reduced GPS sampling rates, random GPS outages, and varying base sampling rates of the filter estimation loop. It is obvious for one of ordinary skill in the art that there is a scheduler in the OBD to collect the speed data or GPS data in different sampling rates by executing different application at different sampling rates); and 
executes the subset of each of the plurality of distinct application requests based on the execution schedule (Kumar, Abstract: handling sensors at different sampling rates in real-time. It is obvious for one of ordinary skill in the art that there is a scheduler in the OBD to collect the speed data or GPS data in different sampling rates by executing different application at different sampling rates).  

However, Kumar does not disclose
receives a plurality of distinct application requests 
for each one application request of the plurality of distinct application requests, 
identifies current state data for the vehicle. 
Miller discloses
identifies current state data for the vehicle (Miller, [0065-66]: detecting a state of the one or more computing resources of the autonomous device, functions to determine state data (e.g., status) for each computing resource); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “energy state” of Miller into the invention of Kumar-Brown.  The suggestion/motivation would have been to incorporate determining an energy state of the energy source indicating an amount of power available to perform the operations of the autonomous device and an energy cost for executing the script indicating an amount of power required by the autonomous device to execute the script (Miller, Abstract, [0063-66]).
However, Kumar-Miller does not disclose
receives a plurality of distinct application requests from 

Brown discloses
receives a plurality of distinct application requests from (Brown, [0009]: receives a plurality of application requests. Combined Kumar, page 2302-Brown, [0009] teaches or suggests receives a plurality of distinct applications requests from a plurality distinct applications); 
for each one application request of the plurality of distinct application requests, (Brown, [0057]: retrieves application resource information and analyzes the retrieved application resource information to generate usage statistics. Combined Kumar, page 2302-Brown, [0057] teaches or suggests receives a plurality of distinct applications requests from a plurality distinct applications, identifies expected application resource).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “heterogeneous applications” of Brown into the invention of Kumar-Miller.  The suggestion/motivation would have been to incorporate application execution system for hosting and executing large numbers of heterogeneous applications (Brown, Abstract, [0003-12]).

Regarding Claim 2, Kumar-Miller-Brown discloses the system of Claim 1, wherein the current state data for the vehicle identifies one of a travelling state and a non-travelling state (Kumar, p2302, col. right, [1]: using a vehicle motion model in combination with a filter to estimate states in the presence of noisy GPS and IMU data (“travelling state”)).

Regarding Claim 5, Kumar-Miller-Brown discloses the system of Claim 1, wherein the current state data for the vehicle identifies positioning information of the vehicle (Kumar, FIG.1, p2303, [3]: Fig. 1, G is the frame fixed to the ground with respect to which we aim to estimate the position of the car (X, Y)).
	
Regarding Claim 6, Kumar-Miller-Brown discloses the system of Claim 1, wherein the current state data for the vehicle identifies an operation mode of the vehicle (Miller, [0065-66]: detecting a state of the one or more computing resources of the autonomous device, functions to determine state data (e.g., status) for each computing resource).  

Regarding Claim 7, Kumar-Miller-Brown discloses the system of Claim 6, wherein operation modes of the vehicle include one or more of: autonomous driving mode, semiautonomous driving mode, aggressive driving mode, sporty driving mode, conservative driving mode, and fully-manned driving mode (Miller, Abstract, [0025]: The autonomous device 110 may be any type of device (e.g., semi- or fully autonomous)).  

Regarding Claim 8, Kumar-Miller-Brown discloses the system of Claim 1, wherein identifying expected computing resource expenditure data for an application request comprises identifying a cost relating to a limited energy supply used in powering operational resources of the vehicle (Miller, [0056]: the computing resources costs includes and/or relate to a cost to process the script by the portion of a main CPU operating the virtual machine, a cost to allocate portions of memory during the pre-execution, execution, and post-execution processes involved in executing the script, a cost relating to a battery or limited energy supply used in powering other computing resources).  

Regarding Claim 12, Kumar discloses a method for dynamically managing application loads on one or more computing systems of a vehicle, the method comprising: 
(Kumar, page 2302, col. left, [01]: Several key applications (“a plurality of distinct”) require vehicle location information, e.g. traffic monitoring and management services, route planning, geographical social network and vehicle based urban sensing); 
(Kumar, Abstract, page 2302, col. left, [01]: handling sensors at different sampling rates (“GPS expenditure”) based on one or more attributes of each application; page 2307, col. right, [2]: speed (“attribute”) is a reliable OBD measurement); 
dynamically generating by an onboard computing system of a vehicle an execution schedule for executing a subset of each of the plurality of distinct application requests based on (1) the expected computing resource expenditure data for each one application request and (2) the current state data for the vehicle (Kumar, Abstract: handling sensors at different sampling rates in real-time, and comprises an accelerometer error model that significantly improves trajectory estimation. Based on field data, we evaluate its performance by simulating deliberately reduced GPS sampling rates, random GPS outages, and varying base sampling rates of the filter estimation loop. It is obvious for one of ordinary skill in the art that there is a scheduler in the OBD to collect the speed data or GPS data in different sampling rates by executing different application at different sampling rates); and 
executing the subset of each of the plurality of distinct application requests based on the execution schedule (Kumar, Abstract: handling sensors at different sampling rates in real-time. It is obvious for one of ordinary skill in the art that there is a scheduler in the OBD to collect the speed data or GPS data in different sampling rates by executing different application at different sampling rates).  
However, Kumar does not disclose
receiving a plurality of distinct application requests 
for each one application request of the plurality of distinct application requests, 
identifying current state data for the vehicle. 

identifying current state data for the vehicle (Miller, [0065-66]: detecting a state of the one or more computing resources of the autonomous device, functions to determine state data (e.g., status) for each computing resource). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “energy state” of Miller into the invention of Kumar-Brown.  The suggestion/motivation would have been to incorporate determining an energy state of the energy source indicating an amount of power available to perform the operations of the autonomous device and an energy cost for executing the script indicating an amount of power required by the autonomous device to execute the script (Miller, Abstract, [0063-66]).
However, Kumar-Miller does not disclose
receiving a plurality of distinct application requests 
for each one application request of the plurality of distinct application requests, 
Brown discloses
receiving a plurality of distinct application requests Brown, [0009]: receives a plurality of application requests. Combined Kumar, page 2302, -Brown, [0009] teaches or suggests receives a plurality of distinct applications requests from a plurality distinct applications; 
for each one application request of the plurality of distinct application requests, (Brown, [0057]: retrieves application resource information and analyzes the retrieved application resource information to generate usage statistics. Combined Kumar, page 2302-Brown, [0057] teaches or suggests receives a plurality of distinct applications requests from a plurality distinct applications, identifies expected application resource). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “heterogeneous applications” of Brown into the invention of (Brown, Abstract, [0003-12]).

Regarding Claim 13, Kumar-Miller-Brown discloses the method of Claim 12, wherein the current state data for the vehicle identifies one of a travelling state and a non-travelling state (Kumar, p2302, col. right, [1]: using a vehicle motion model in combination with a filter to estimate states in the presence of noisy GPS and IMU data (“travelling state”)).  

Regarding Claim 16, Kumar-Miller-Brown discloses the method of Claim 12, wherein the current state data for the vehicle identifies positioning information of the vehicle (Kumar, FIG.1, p2303, [3]: Fig. 1, G is the frame fixed to the ground with respect to which we aim to estimate the position of the car (X, Y)).  

Regarding Claim 17, Kumar-Miller-Brown discloses the method of Claim 12, wherein the current state data for the vehicle identifies an operation mode of the vehicle (Miller, [0065-66]: detecting a state of the one or more computing resources of the autonomous device, functions to determine state data (e.g., status) for each computing resource).  

Regarding Claim 18, Kumar-Miller-Brown discloses the method of Claim 17, wherein operation modes of the vehicle include one or more of: autonomous driving mode, semiautonomous driving mode, aggressive driving mode, sporty driving mode, conservative driving mode, and fully-manned driving mode (Miller, Abstract, [0025]: The autonomous device 110 may be any type of device (e.g., semi- or fully autonomous)).   

Regarding Claim 19, Kumar-Miller-Brown discloses the method of Claim 12, wherein identifying expected computing resource expenditure data for an application request comprises identifying a cost relating to a limited energy supply used in powering operational resources of the vehicle (Miller, [0056]: the computing resources costs includes and/or relate to a cost to process the script by the portion of a main CPU operating the virtual machine, a cost to allocate portions of memory during the pre-execution, execution, and post-execution processes involved in executing the script, a cost relating to a battery or limited energy supply used in powering other computing resources).  

6.3.	Claims 3, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (“Kumar”, “Integrating On-board Diagnostics Speed Data with Sparse GPS Measurements for Vehicle Trajectory Estimation”) in view of Miller et al. (“Miller”, US 2019/0034246 A1) and Brown et al. (“Brown”, US 2013/0246511 A1) as applied to claim 1, and further in view of Williams et al. (“Williams”, US 2018/0259976 A1).

Regarding Claim 3, Kumar-Miller-Brown discloses the system of Claim 1 as set forth above, 
However, Kumar-Miller-Brown does not disclose
the current state data for the vehicle identifies a passenger state of the vehicle.  
Williams discloses
the current state data for the vehicle identifies a passenger state of the vehicle (Williams, [0027]: assign one of the autonomous vehicles to fulfil the request based at least partially on at least one of a vehicle attribute and a passenger attribute).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “passenger attribute” of Williams into the invention of Kumar-Miller-Brown.  The suggestion/motivation would have been to improve assigning one of the autonomous vehicles to fulfill the request based at least partially on at least one of a vehicle attribute and a passenger attribute (Williams, [0002-4, 27]).

Regarding Claim 14, Kumar-Miller-Brown discloses the method of Claim 12 as set forth above. However, Kumar-Miller-Brown does not disclose
the current state data for the vehicle identifies a passenger state of the vehicle.  
Williams discloses
(Williams, [0027]: assign one of the autonomous vehicles to fulfil the request based at least partially on at least one of a vehicle attribute and a passenger attribute).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “passenger attribute” of Williams into the invention of Kumar-Miller-Brown.  The suggestion/motivation would have been to improve assigning one of the autonomous vehicles to fulfill the request based at least partially on at least one of a vehicle attribute and a passenger attribute (Williams, [0002-4, 27]).

6.4.	Claims 4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (“Kumar”, “Integrating On-board Diagnostics Speed Data with Sparse GPS Measurements for Vehicle Trajectory Estimation”) in view of Miller et al. (“Miller”, US 2019/0034246 A1) and Brown et al. (“Brown”, US 2013/0246511 A1) as applied to claim 1, and further in view of Malone et al. (“Malone”, US 2013/0332013 A1).

Regarding Claim 4, Kumar-Miller-Brown discloses the system of Claim 1 as set forth above. 
However, Kumar-Miller-Brown does not disclose
the current state data for the vehicle identifies an energy amount of the vehicle.  
Malone discloses
the current state data for the vehicle identifies an energy amount of the vehicle (Malone, FIG.1, energy storage device 150, vehicle control system 190 [0022]:  Vehicle control system 190 may identify and/or control the amount of electrical energy stored at the energy storage device 150, which may be referred to as the state of charge (state-of-charge).).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “vehicle control system” of Malone into the invention of Kumar-Miller-Brown.  The suggestion/motivation would have been to incorporate vehicle control system may identify and/or control the amount of electrical energy stored at the energy storage device, which may be referred to as the state of charge (state-of-charge) (Malone, [0021-22]).

Regarding Claim 15, Kumar-Miller-Brown discloses the method of Claim 12 as set forth above. 
However, Kumar-Miller-Brown does not disclose
the current state data for the vehicle identifies an energy amount of the vehicle.  
Malone discloses
the current state data for the vehicle identifies an energy amount of the vehicle (Malone, FIG.1, energy storage device 150, vehicle control system 190 [0022]:  Vehicle control system 190 may identify and/or control the amount of electrical energy stored at the energy storage device 150, which may be referred to as the state of charge (state-of-charge)).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “vehicle control system” of Malone into the invention of Kumar-Miller-Brown.  The suggestion/motivation would have been to incorporate vehicle control system may identify and/or control the amount of electrical energy stored at the energy storage device, which may be referred to as the state of charge (state-of-charge) (Malone, [0021-22]).

6.5.	Claims 9-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (“Kumar”, “Integrating On-board Diagnostics Speed Data with Sparse GPS Measurements for Vehicle Trajectory Estimation”) in view of Brown et al. (“Brown”, US 2013/0246511 A1) as applied to claim 1, and further in view of Bahramshahry et al. (“Bahramshahry”, US 2020/0026580 A1).

Regarding Claim 9, Kumar-Miller-Brown discloses the system of Claim 1 as set forth above,
However, Kumar-Miller-Brown does not disclose
the execution schedule is generated during real-time operation of an autonomous vehicle.  
Bahramshahry discloses
the execution schedule is generated during real-time operation of an autonomous vehicle (Bahramshahry, abstract, [0295-296]: the scheduler is to generate a scheduling plan as output).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “scheduler service” of Miller into the invention of Kumar-Brown.  The suggestion/motivation would have been to incorporate a stateless scheduler service providing greater efficiency to optimize the use of available computing architecture or increase parallelism by which (Bahramshahry, Abstract, [0004-9, 235, 294-297]).

Regarding Claim 10, Kumar-Miller-Brown discloses the system of Claim 1 as set forth above. 
However, Kumar-Miller-Brown does not disclose
distributes a copy of the execution schedule to each application making an application request of the plurality of distinct application requests; and 
responsive to the distribution, receives one or more modified application requests.  
Bahramshahry discloses
distributes a copy of the execution schedule to each application making an application request of the plurality of distinct application requests (Bahramshahry, [0316]: scheduling each workload task for execution via one of the computing resources includes the scheduler to generate a scheduling plan as output); and 
responsive to the distribution, receives one or more modified application requests (Bahramshahry, [0316]: creating, a modified scheduling plan by adding at least one workload task not selected by the scheduler to the scheduling plan or by removing at least one workload task selected by the scheduler from the scheduling plan).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “scheduler service” of Miller into the invention of Kumar-Brown.  The suggestion/motivation would have been to incorporate a stateless scheduler service providing greater efficiency to optimize the use of available computing architecture or increase parallelism by which to complete a given workload sooner, or to realize other benefits such as increasing modularity of a workload through distribution of such a workload, thus increasing flexibility for the scheduler of the scheduling service (Bahramshahry, Abstract, [0004-9, 235, 294-297]).

Regarding Claim 11, Kumar-Miller-Brown discloses the system of Claim 1 as set forth above. 
However, Kumar-Miller-Brown does not disclose

Bahramshahry discloses
transmits a multiply-requested data item to a short-term memory until all application requests being executed have completed a use of the multiply-requested data item (Bahramshahry, [0307, 314]: identifying the pending workload tasks to be scheduled for execution from one or more workload queues includes: filling the local cache with the identified pending workload tasks; and associating each pending workload task within the local cache with a priority marker, a QoS indicator, and/or the SLT based on the workload queue from which the task was retrieved).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “scheduler service” of Miller into the invention of Kumar-Brown.  The suggestion/motivation would have been to incorporate a stateless scheduler service providing greater efficiency to optimize the use of available computing architecture or increase parallelism by which to complete a given workload sooner, or to realize other benefits such as increasing modularity of a workload through distribution of such a workload, thus increasing flexibility for the scheduler of the scheduling service (Bahramshahry, Abstract, [0004-9, 235, 294-297]).

Regarding Claim 20, Kumar-Miller-Brown discloses the method of Claim 12 as set forth above. 
However, Kumar-Miller-Brown does not disclose
the execution schedule is generated during real-time operation of an autonomous vehicle.  
Bahramshahry discloses
the execution schedule is generated during real-time operation of an autonomous vehicle (Bahramshahry, abstract, [0295-296]: the scheduler is to generate a scheduling plan as output).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “scheduler service” of Miller into the invention of Kumar-Brown.  The suggestion/motivation would have been to incorporate a stateless scheduler service providing greater efficiency to optimize the use of available computing architecture or increase parallelism by which to complete a given workload sooner, or to realize other benefits such as increasing modularity of a (Bahramshahry, Abstract, [0004-9, 235, 294-297]).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Van Gaasbeck et al., US 2009/0157236 A1, Intelligent system i.e. on-board intelligent system, for performing spacecraft autonomous operation, has engine system receiving objectives uploaded from monitor system, generates commands for actions and executes commands in order.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/GIL H. LEE/Primary Patent Examiner, Art Unit 2446